U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

January 31, 2020

BY ECF
Honorable Alison J. Nathan | Lo
United States District Judge [:
Southern District of New York
Thurgood Marshall United States Courthouse , an R
40 Foley Square ‘|
New York, New York 10007 | i E FE B 03 020°"
-
i

 

 

Re: United States v. Minh Quang Pham, po ono on
12 Cr. 423 (AJN)

Dear Judge Nathan:

The Government and defense counsel respectfully write pursuant to the Court’s order
dated December 9, 2019. The parties have continued our discussions concerning how to proceed
in this case in light of United States v. Davis, 588 U.S.___, 2019 WL 2570623 (June 24, 2019).
Defense counsel has requested additional time to consult with her client, who is incarcerated at a
maximum security facility in another district.

Accordingly, the parties jointly request an additional 30 days to allow adequate time for
the defendant to speak with counsel, and propose to provide a status update the Court on or / 5°

 

 

 

 

before March 2, 2020. ORO ERED
Respectfully yours,
GEOFFREY S. BERMAN
United States Attorney
WA by: _/s/
HON. AMISON J. NATHAN Anna Skotko

LINITED STATES DISTRICT JUDGE : .
Assistant United States Attorney

(212) 637-1591

cc: Bobbi C. Sternheim, Esq. (Counsel for defendant)

 

 
